DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 15 March 2021 wherein: claims 1, 10-11, and 14 are amended; claim 21 is newly added; claims 1-21 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 13-17), filed 15 March 2021, with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of 14 December 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest, absent the benefit of Applicant’s disclosure, the particularly claimed filter set.
Jess (US 2012/0300294) discloses a filter set (par. [0065]-[0073], fig. 1-2d), comprising:
an illumination light filter 84 (par. [0065], fig. 1); and
an observation light filter 91 (par. [0065], fig. 1),
wherein a transmission characteristic 105 of the illumination light filter 84 is a sum of a first partial characteristic “I” and a second partial characteristic “II” (par. [0067]-[0068], fig. 2b),
wherein a transmission of the first partial characteristic “I” within a first wavelength range 109, which lies below a limit wavelength 107, is greater than a first value L1 (par. [0068], fig. 2b),
wherein a transmission of the second partial characteristic “II” within a second wavelength range 111, which lies above the limit wavelength 107, is less than a second value L2 and greater than a third value L3 (par. [0069], [0077], [0090], fig. 2b),
wherein a transmission characteristic 113 of the observation light filter 91 is a sum of a third partial characteristic “III” and a fourth partial characteristic “IV” (par. [0070], fig. 2c),
wherein a transmission of the third partial characteristic “III” within a third wavelength range 115, which lies above the limit wavelength 107, is greater than the first value L1 (par. [0070], fig. 2c),
117, which lies below the limit wavelength 107, is less than the second value L2 and greater than the third value L3 (par. [0071], fig. 2c),
wherein a transmission of the illumination light filter 84 within a fifth wavelength range, which lies between the first wavelength range 109 and the second wavelength range 111, is less than a fourth value L4 (fig. 2b),
wherein a transmission of the observation light filter 91 within a sixth wavelength range, which lies between the third wavelength range 115 and the fourth wavelength range 117, is less than the fourth value L4 (fig. 2b),
wherein the fourth value L4 is less than the third value L3, the third value L3 is less than the second value L2, and the second value L2 is less than the first value L1 (par. [0068]-[0071], fig. 2b-c),
wherein the limit wavelength 107 lies between 450 nm and 550 nm (i.e., the limit wavelength 107 lies between 510 nm and 540 nm, which is within the claimed range; par. [0090], fig. 2a-b),
wherein the first wavelength range 109 lies between 350 nm and the limit wavelength 107 (par. [0068], fig. 2b),
wherein the second wavelength range 111 lies between the limit wavelength 107 and an upper limit greater than 680 nm (par. [0069], fig. 2b),
wherein the third wavelength range 115 lies between the limit wavelength 107 and 800 nm (par. [0070], fig. 2c), and
wherein the fourth wavelength 117 range lies between 410 nm and the limit wavelength (par. [0071], fig. 2c).

Applicant’s specification suggests an advantage of the invention is enabling a better perceptibility of non-fluorescent regions of an object subject to fluorescence observation (Applicant’s specification, par. [0006]).

Regarding claims 4 and 21, the claims are allowed due to comprising similar limitations to those of claim 1.

Regarding claims 2-3 and 5-20, the claims are allowed due to their dependence on claims 1 and 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884